392 F. Supp. 64 (1974)
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff,
v.
RED ARROW CORPORATION, Defendant.
No. 73 C 578(3).
United States District Court, E. D. Missouri, E. D.
August 20, 1974.
Ronald James, Regional Atty., Michael A. Reiter, Atty. E.E.O.C., Chicago Litigation Center, Gretchen Huston, E.E.O. C., St. Louis, Mo. (Local Counsel), for plaintiff.
Gerald Tockman, Peper, Martin, Jensen, Maichel & Hetlage, St. Louis, Mo., for defendant.

ORDER
WANGELIN, District Judge.
This matter is before the Court upon the motion of the defendant to dismiss the above styled action.
The primary basis for said motion is the impropriety of an advertisement placed in certain St. Louis newspapers by the E.E.O.C. Such advertisement named the defendant herein, indicated that said defendant is charged with racially discriminatory hiring practices in a lawsuit filed in the United States District Court for the Eastern District of Missouri and sought parties who had unsuccessfully applied for a job with the defendant.
Said advertisement was neither authorized nor was any mention of it made to this Court prior to publication. Such conduct is wholly and totally reprehensible and is inconsistent with the high standard of conduct required from an officer of the Court. This Court has never and shall never countenance such demenanor on the part of an attorney for to do so would undermine the very bulwarks of our jurisprudential heritage.
In light of the possible adverse effects upon the real parties in interest herein, this Court is reluctant to take the severe action of dismissal. Rather, the above styled action shall continue. However, all fruits of the aforesaid impermissible publication will not be admissible in evidence in this action. Moreover, this Court states that hereinafter any other similar conduct shall be grounds for immediate dismissal. Accordingly,
It is hereby ordered that the motion to dismiss be and is denied.